Citation Nr: 1427395	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  06-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter on appeal has been remanded by the Board for additional development in August 2009 and July 2011.  Additionally, in April 2013, the Board requested a medical opinion regarding the Veteran's claim.  The Board received the opinion in May 2013.  The Board requested a clarifying medical opinion in October 2013, and received another opinion in November 2013.  The Board requested another clarifying medical opinion in February 2014, and received an opinion that same month.  The Veteran's claims file has been returned to the Board for further appellate review.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.


FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran's hypertension is chronically aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for hypertension, on the basis of aggravation by a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his hypertension is secondary to his service-connected PTSD.  The Veteran has been diagnosed with hypertension, and the Veteran is currently service connected for PTSD.  Accordingly, the only remaining question is whether there is a nexus between the Veteran's hypertension and his service-connected PTSD.  

The Veteran has submitted information pertaining to a medical treatise article indicating that PTSD is associated with a risk of hypertension.  In particular, in a brief from the Veteran's representative dated in May 2011, the representative asserted that currently accepted medical principles relate the presence of a psychiatric disorder to the onset or increased severity of cardiovascular disease, which includes hypertension.  The brief cited a medical treatise which provided that, "Psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of cardiovascular disease.  In addition, measures of cardiovascular psyciologic reactivity have been correlated with cardiovascular disease outcomes."  This evidence suggests a link between the Veteran's severe PTSD and his hypertension.

The Board acknowledges that there are negative nexus opinions of record.  The Veteran was provided VA examinations in December 2004 and December 2009.  Addendum opinions were obtained in September 2011, May 2013, November 2013, and February 2014.  Even taken together, the Board finds that the VA examination reports and addendum opinions are inadequate for adjudicating the Veteran's claim.  In the VA medical opinions provided, the examiners found that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD.  Specifically, the May 2013 physician found that, "[a] literature review reveals no large, peer reviewed studies in any major scientific journals which demonstrate PTSD as a cause or aggravating factor in hypertension."  However, the physician did not cite any specific medical literature in support of his proposition, nor did he address the treatise evidence of record, which supports the Veteran's contention that his hypertension was caused or aggravated by his service-connected PTSD.  As such, the negative VA opinions are of little probative weight.

In the absence of probative evidence to the contrary, the Board finds that the Veteran's hypertension is chronically aggravated by his service-connected PTSD.  In this regard, the Board notes that as the service-connected PTSD is chronic in nature, the aggravation of the Veteran's hypertension by it has not been shown to be other than chronic in nature.  The Board has considered undertaking further development on the medical question at issue.  However, this claim has been pending since 2004 and the Board believes that an additional remand or other action to obtain another VA medical opinion would only serve to unnecessarily delay adjudication of the Veteran's claim without providing any additional substantive clarification.  Based thereon, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim of service connection for hypertension.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


